Case 8:15-cv-02231-MSS-CPT Document 238 Filed 10/12/18 Page 1 of 2 PageID 11030



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 FEDERAL TRADE COMMISSION,

        Plaintiff,

 v.                                                      Case No: 8:15-cv-2231-T-35TBM

 ROCA LABS, INC., a corporation,
 ROCA LABS NUTRACEUTICAL USA,
 INC., a corporation, DON JURAVIN,
 individually, DON JURAVIN, as an
 officer of Roca Labs, Inc. and Roca
 Labs Nutraceutical USA, Inc. Must
 Cure Obesity, Co and Juravin, Inc.,
 GEORGE C. WHITING, individually,
 GEORGE C. WHITING, as an officer of
 Roca Labs, Inc. and Roca Labs
 Nutraceutical USA, Inc. and Zero
 Calorie Labs, Inc., MUST CURE
 OBESITY, CO., a corporation,
 JURAVIN, INCORPORATED, a
 corporation, and ZERO CALORIE
 LABS, INC., a corporation,

        Defendants.


                                          ORDER

        THIS CAUSE comes before the Court for consideration of Defendants’ Motion to

 Alter, Amend, and/or Clarify Order Granting Summary Judgment for Plaintiff (Dkt. 235),

 and Response in opposition thereto filed by Plaintiff, (Dkt. 236).

        On September 14, 2018, this Court granted Plaintiff’s Motion for Summary

 Judgment against all Defendants on all counts. (Dkt. 234).           Regarding damages,

 however, this Court ruled that while disgorgement was the proper remedy, measured “by

 the amount of gross sales revenue minus the amount of customer refunds returned to

 consumers,” Plaintiff’s “reasonable approximation” of $1,354,000.00 as the customer
Case 8:15-cv-02231-MSS-CPT Document 238 Filed 10/12/18 Page 2 of 2 PageID 11031



 refund amount was not supported anywhere in the record. (Id.) Consequently, this Court

 took the amount of damages “under advisement” and ordered the Parties to file

 supplemental memoranda addressing the appropriate amount of customer refunds. (Id.)

       Accordingly, this Court has not yet entered a final judgment and will not do so until

 the issue of damages has been resolved. Upon consideration of the foregoing, it is hereby

 ORDERED that Defendants’ Motion to Alter, Amend, and/or Clarify Order Granting

 Summary Judgment for Plaintiff is GRANTED. (Dkt. 235)

       DONE and ORDERED in Tampa, Florida, this 12th day of October, 2018.




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Person
